Citation Nr: 1101162	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  07-37 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right shoulder 
disability.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to an initial rating greater than 10 percent for 
a left shoulder disability.

REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from February 1976 to January 
1980, December 1990 to April 1991, and from October 2001 to 
October 2002.  The Veteran also had additional U.S. Navy Reserve 
service.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the Veteran's claims of service 
connection for bilateral hearing loss, tinnitus, a right shoulder 
disability, and for diabetes mellitus.  

This matter also is on appeal of a November 2007 rating decision 
in which the RO granted the Veteran's claim of service connection 
for a left shoulder disability and assigned a 10 percent rating 
effective June 10, 2005.  A videoconference Board hearing was 
held before the undersigned Acting Veterans Law Judge in June 
2010 and a copy of the hearing transcript has been added to the 
claims file.

The issues of entitlement to service connection for diabetes 
mellitus and to an initial rating greater than 10 percent for a 
left shoulder disability are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The competent medical evidence shows that the Veteran's 
tinnitus and bilateral hearing loss are not related to active 
service.

2.  In testimony at his June 10, 2010, Board hearing, prior to 
the promulgation of a decision in the appeal, the appellant 
requested a withdrawal of his appeal with respect to the denial 
of his claim of service connection for a right shoulder 
disability.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in active service nor 
may sensorineural hearing loss be presumed to have been incurred 
during such service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2010).  

2.  Tinnitus was not incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.303, 3.304 (2010).

3.  The criteria for withdrawal of an appeal by the appellant 
have been met on the issue of entitlement to service connection 
for a right shoulder disability.  38 U.S.C.A. §§ 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the Veteran's claims of service connection for 
bilateral hearing loss and for tinnitus, the Veteran was provided 
with pre-adjudicatory notice by a letter dated in August 2005.  
Additional notice was provided by a letter dated in June 2008, 
and the claims were last readjudicated in a September 2009 
supplemental statement of the case.

VA has obtained the Veteran's available service treatment 
records, assisted the appellant in obtaining evidence, afforded 
the appellant physical examinations, obtained medical opinions as 
to the etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  

All known and available records relevant to the issues on appeal 
have been obtained and associated with the appellant's claims 
file; the appellant has not contended otherwise.  The Board notes 
that, following his June 2010 hearing, the Veteran submitted 
additional service records without a waiver of RO jurisdiction.  
A review of these records show that they pertain to his 
qualifications for aviation fuels security watch during active 
service.  The Board acknowledges that the Veteran's in-service 
duties included performing aviation fuels security watch.  The 
Board also finds that the evidence submitted in June 2010 is not 
directly relevant to the claims adjudicated in this decision and 
no remand is required.  38 C.F.R. § 20.1304; see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (holding that remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant are to be avoided).

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claims at this time.

Analysis

Service Connection

Applicable Law

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, including sensorineural hearing loss 
(as an organic disease of the nervous system), are presumed to 
have been incurred in service if manifested to a compensable 
degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Continuity of symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the post-
service symptomatology.  Evidence of a chronic condition must be 
medical, unless it relates to a condition to which lay 
observation is competent.  If service connection is established 
by continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.  Savage 
v. Gober, 10 Vet. App. 488 (1997).  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists because 
of an approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

Bilateral Hearing Loss & Tinnitus

The Veteran contends that he incurred bilateral hearing loss and 
tinnitus during active service.  He has testified that he was 
exposed to significant in-service acoustic trauma while working 
on the flight line aboard a U.S. Navy aircraft carrier during 
active service.  He also testified that his sleeping quarters 
were underneath the flight deck so there really was no time that 
he was not exposed to acoustic trauma while aboard the aircraft 
carrier during service.

Service connection for impaired hearing is subject to 38 C.F.R. § 
3.385, which provides that impaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or 
greater; or when the auditory thresholds for at least three of 
the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results of 
audiometric testing during a claimant's period of active military 
service in order for service connection to be granted.  38 C.F.R. 
§ 3.385 does not prevent a claimant from establishing service 
connection on the basis of post-service evidence of hearing loss 
related to service when there were no audiometric scores reported 
at separation from service.  Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  The regulation does not necessarily preclude 
service connection for hearing loss that first met the 
regulation's requirements after service.  Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to 
establish service connection for a current hearing disability 
must show, as is required in a claim for service connection for 
any disability, that a current disability is the result of an 
injury or disease incurred in service, the determination of which 
depends on a review of all the evidence of record including that 
pertinent to service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303 and 
3.304; Hensley, 5 Vet. App. at 159-60.

The Veteran's available service treatment records show that, at 
his first enlistment physical examination in November 1975, his 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
35
15
15
15
LEFT
10
10
10
15
--

In November 1978, the Veteran's pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
15
15
LEFT
10
10
10
15
15

At the Veteran's separation physical examination in December 
1979, his hearing was 15/15 or within normal limits on whispered 
voice testing.  His pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
25
20
LEFT
15
10
15
20
20

The Veteran's U.S. Navy Reserve (USNR) records show that, on 
periodic physical examination in January 1985, his pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
10
LEFT
5
0
10
15
10

The Veteran denied any relevant medical history.

On annual USNR physical examination in August 1986, the Veteran's 
hearing was 15/15 or within normal limits bilaterally on 
whispered voice testing.  His medical history was unchanged.  
These results were unchanged on subsequent USNR physical 
examinations in August 1988 and in July 1989.

On an enlistment physical examination when he was recalled to 
active duty in December 1990, the Veteran's pure tone thresholds, 
in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
10
10
20
LEFT
0
0
10
10
10

The Veteran again denied any relevant medical history.  He was 
found qualified for recall to active duty.  At his separation 
physical examination in April 1991, it was noted that no defects 
had been found which would disqualify him from the performance of 
his duties.  

On USNR audiogram in February 1992, the Veteran's pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
15
25
LEFT
5
5
5
15
10

No significant threshold shift was noted.

On USNR physical examination in August 1993, the Veteran's pure 
tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
-5
10
10
15
LEFT
10
5
5
15
10

The Veteran denied any relevant medical history.

On USNR physical examination in August 1998, the Veteran's pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
5
20
20
LEFT
15
10
0
15
15

The Veteran denied any relevant medical history, and denied 
hearing loss.

Service treatment records dated in 2001 and 2002 reflect 
treatment for otitis externa with ear pain, but are negative for 
complaints of tinnitus.

On USNR physical examination in August 2003, the Veteran's pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
20
20
LEFT
0
0
5
25
5

The Veteran denied any relevant medical history.

The post-service medical evidence shows that, on VA audiology 
examination in September 2005, the Veteran complained of 
experiencing tinnitus and having the greatest difficulty hearing 
when other people were speaking.  The VA examiner reviewed the 
Veteran's claims file, including his service treatment records, 
and noted that the Veteran's hearing had been normal in November 
1975, December 1979, and in August 2003.  The Veteran reported a 
history of ear infections, lightheadedness, and losing his 
balance when standing up during active service.  He also reported 
an in-service history of noise exposure to jet engines, jet 
aircraft propulsion units, and sleeping underneath jet aircraft 
on an aircraft carrier.  He reported further that he had 
experienced bilateral tinnitus since the 1980s.  His tinnitus 
occurred weekly for several minutes or less but was not 
persistent.  The Veteran's pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
25
30
LEFT
15
5
15
25
30

Speech audiometry revealed speech recognition ability of 
96 percent in the right ear and of 94 percent in the left ear.  
The VA examiner stated that the Veteran's bilateral hearing loss 
was not considered disabling for VA purposes under 38 C.F.R. 
§ 3.385.  This examiner opined that the Veteran's current 
bilateral hearing loss and tinnitus were less likely than not 
caused by or a result of active service.  The examiner's 
rationale was  based on the fact that the Veteran's hearing had 
been within normal limits up to 2003,  the configuration of the 
Veteran's audiogram, and the Veteran's case history.  This 
examiner concluded that the Veteran's bilateral hearing loss and 
tinnitus more likely were caused by presbycusis.  The diagnoses 
were bilateral hearing within normal limits through 3000 Hertz 
and mild bilateral high frequency sensorineural hearing loss.  

On VA outpatient treatment in December 2008, the Veteran 
complained of worsening hearing and an inability to understand 
what people were saying.  The Veteran's word recognition scores 
were 72 percent in the right ear and 88 percent in the left ear.  
The diagnosis was bilateral mild to moderate high frequency 
sensorineural hearing loss.  It was noted that he was a 
borderline hearing aid candidate and probably would not receive 
much benefit from hearing aid amplification.  The Veteran 
subsequently was fitted for bilateral hearing aids in February 
2009.

The Board finds that the preponderance of the evidence is against 
granting service connection for bilateral hearing loss, including 
on a presumptive basis, and for tinnitus.  The Veteran's service 
personnel records show that he served aboard the aircraft carrier 
U.S.S. CORAL SEA during his first period of active service.  
Although the nature of his service is consistent with noise 
exposure, his service treatment records show that he did not have 
a hearing loss disability, as defined by VA regulation (38 C.F.R. 
§ 3.385) at any time during his multiple periods of active 
service or while in the USNR.  It appears that the Veteran first 
was diagnosed as having mild bilateral high frequency 
sensorineural hearing loss and tinnitus following VA examination 
in September 2005, almost 3 years after his last period of active 
service ended in October 2002.  There also is no indication that 
the Veteran had a hearing loss disability, as defined by VA 
regulation (38 C.F.R. § 3.385) within the first post-service year 
(i.e., by October 2003) so as to warrant service connection on a 
presumptive basis for sensorineural hearing loss as a chronic 
disease of the nervous system.  See 38 C.F.R. §§ 3.307, 3.309.  

The Veteran also is not entitled to service connection for 
bilateral hearing loss or tinnitus on a direct service connection 
basis.  The VA examiner determined in September 2005 that neither 
the Veteran's current mild bilateral sensorineural hearing loss 
nor his current bilateral tinnitus were related to active 
service.  This examiner noted that the Veteran's hearing had been 
normal on repeated audiometric testing during and after active 
service until 2003.  The Veteran's audiograms also did not show a 
hearing loss disability, as defined by VA regulation (38 C.F.R. § 
3.385).  The VA examiner performed a comprehensive examination, 
reviewed the Veteran's service treatment records and post-service 
medical records and concluded in September 2005 that it was more 
likely that the Veteran's current bilateral hearing loss and 
tinnitus were caused by presbycusis (or progressive hearing loss 
associated with aging).  Although the Veteran did have noise 
exposure in service, he did not complain of tinnitus in service, 
and tinnitus was never diagnosed.  

The Veteran has asserted that he incurred bilateral hearing loss 
and tinnitus during his active service.  The Board notes that 
under certain circumstances lay statements may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability, or symptoms of 
disability, susceptible of lay observation.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Courts have in 
the past held that lay testimony is competent regarding features 
or symptoms of injury or disease when the features or symptoms 
are within the personal knowledge and observations of the 
witness. Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  
However, here, the Veteran has recently testified that he first 
noticed hearing loss in the past 10 years, and that he noticed 
tinnitus in the 1970s and again during his most recent deployment 
in 2001-2002.  In his June 2005 claim, he reported that hearing 
loss began in June 2002, and that tinnitus began in 1979.  At his 
2005 VA examination, he reported that tinnitus began in the 
1980s.  The Board finds that the Veteran's recent statements do 
not demonstrate a continuity of tinnitus symptoms since his first 
period of service, or indeed since his last period of service.  
Tinnitus was never reported until years after service.  The Board 
also finds that continuity of hearing loss symptoms since service 
is not shown.  As to a causal relationship between his current 
hearing loss and tinnitus and service, the Veteran is not 
qualified to offer an opinion because the question of etiology of 
his hearing loss and tinnitus is not lay-observable and requires 
medical expertise.

The Veteran has not identified or submitted any medical evidence 
showing that either his current bilateral hearing loss or 
tinnitus are related to active service, and the September 2005 VA 
examiner concluded that it was not likely that the Veteran's 
hearing loss and tinnitus were due to service.  There is no 
competent evidence of record linking the current hearing loss and 
tinnitus, first shown years after active duty, to any incident of 
service.

The weight of the competent and credible evidence demonstrates 
that the Veteran's current bilateral hearing loss and tinnitus 
began years after his active duty and were not caused by any 
noise exposure in or incident of service.  As the preponderance 
of the evidence is against the claims for service connection, the 
benefit-of-the-doubt rule does not apply, and the claims must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Dismissal of Service Connection Claim for a Right Shoulder 
Disability

With respect to the Veteran's service connection claim for a 
right shoulder disability, the Board notes that it may dismiss 
any appeal which fails to allege specific error of fact or law in 
the determination being appealed.  38 U.S.C.A. § 7105.  An appeal 
may be withdrawn as to any or all issues involved in the appeal 
at any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204  Withdrawal may be made by the appellant or by his or 
her authorized representative.  38 C.F.R. § 20.204.  In this 
case, the appellant, through his authorized representative, 
testified before the Board on June 10, 2010, prior to the 
promulgation of this decision, that he was withdrawing his appeal 
for service connection for a right shoulder disability.  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration with respect to the Veteran's claim of 
service connection for a right shoulder disability.  Accordingly, 
the Board does not have jurisdiction to review this claim and it 
is dismissed.


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.

Entitlement to service connection for tinnitus is denied.

The appeal for entitlement to service connection for a right 
shoulder disability is dismissed.

REMAND

The Veteran testified in June 2010 that his service-connected 
left shoulder disability was more disabling than currently 
evaluated.  He also testified that his service-connected left 
shoulder disability had resulted in greater limitation of motion 
in that shoulder than was noted at his most recent VA 
examination.  A review of the claims file shows that the 
Veteran's most recent VA examination for his left shoulder 
occurred in September 2005.  Given the Veteran's credible 
testimony in June 2010 regarding his worsening left shoulder 
symptoms and the length of time which has elapsed since his most 
recent VA examination in September 2005, the Board finds that, on 
remand, the Veteran should be scheduled for an updated VA 
examination which addresses the current nature and severity of 
his service-connected left shoulder disability.  Snuffer v. 
Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1995).

The Veteran also testified at his June 2010 Board hearing that 
his diabetes mellitus existed prior to his most recent period of 
active service between October 2001 and October 2002 and was 
aggravated by such service.  He specifically testified that he 
had been unable to manage his pre-existing diabetes mellitus 
during his most recent tour of active duty from 2001-2002 because 
he did not have access to appropriate medical facilities.  He 
also testified that he had been assigned to light duty during his 
most recent tour of active duty because there was a concern that 
he could pass out as a result of his diabetes mellitus and become 
unable to perform his duties guarding aviation fuel supplies.  
The Board acknowledges that the Veteran first was treated for 
diabetes mellitus in 1996 and his service treatment records and 
post-service VA and private treatment records all reflect 
continuing treatment for diabetes mellitus since that time.  
Based on a review of these medical records, it appears that the 
Veteran's diabetes mellitus may be under good control on diet and 
medication.  A review of the claims file also shows that, 
although the Veteran has been diagnosed as having diabetes 
mellitus, there is no nexus opinion relating this disability to 
active service or addressing his contentions regarding in-service 
aggravation of pre-service diabetes mellitus.  Thus, the Board 
finds that, on remand, the Veteran should be scheduled for VA 
examination which addresses the contended causal relationship 
between his diabetes mellitus and active service, including based 
on claimed in-service aggravation.  38 U.S.C.A. § 5103A(d)(1).

The RO/AMC also should attempt to obtain the Veteran's up-to-date 
VA and private treatment records.  38 U.S.C.A. § 5103A(c) (West 
2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, and 
must be obtained if the material could be determinative of the 
claim).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and/or his service 
representative and request that he identify 
all VA and non-VA clinicians who have treated 
him for diabetes mellitus and/or a left 
shoulder disability since his separation from 
active service.  After obtaining any 
necessary releases, obtain any pertinent VA 
or private treatment records that are not 
already on file.  A copy of any response, to 
include a negative reply and any records 
obtained, should be included in the claims 
file.

2.  Schedule the Veteran for a VA examination 
to determine the current nature and severity 
of his service-connected left shoulder 
disability.  The claims file must be 
provided to the examiner for review.

For the service-connected left shoulder 
disability, the examiner is asked to provide 
complete range of motion studies (in degrees) 
for the Veteran's left shoulder.  Any other 
appropriate testing should be conducted.  The 
examiner should state whether the Veteran's 
service-connected left shoulder disability 
results in any pain, weakness, fatigability, 
or incoordination.  The examiner also should 
state whether the range of motion in the left 
shoulder would be limited additionally during 
flare-ups of pain and, if possible, express 
any additional limitation of motion in the 
left shoulder in degrees.

The examiner should provide a rationale for 
any opinion provided.

3.  Schedule the Veteran for a VA examination 
to determine the etiology of his diabetes 
mellitus.  The claims file must be 
provided to the examiner for review.

For diabetes mellitus, the examiner is asked 
to obtain a complete medical history from the 
Veteran, if possible.  Based on a review of 
the claims file and the Veteran's physical 
examination, the examiner is asked to opine 
whether it is at least as likely as not 
(i.e., a 50 percent or greater probability) 
that diabetes mellitus, if diagnosed, is 
related to active service or any incident of 
such service.  The examiner also is asked to 
opine whether it is at least as likely as not 
that diabetes mellitus, if diagnosed, was 
caused or aggravated (permanently worsened) 
by active service or any incident of such 
service.  

A complete rationale should be provided for 
any opinion expressed.  

4.  Thereafter, readjudicate the Veteran's 
higher initial rating claim for a left 
shoulder disability and his service 
connection claim for diabetes mellitus.  If 
the benefits sought on appeal remain denied, 
the Veteran and his representative should be 
provided a supplemental statement of the 
case.  An appropriate period of time should 
be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. L. WASSER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


